Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 1 of 32 PageID# 2
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 2 of 32 PageID# 3
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 3 of 32 PageID# 4
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 4 of 32 PageID# 5
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 5 of 32 PageID# 6
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 6 of 32 PageID# 7
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 7 of 32 PageID# 8
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 8 of 32 PageID# 9
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 9 of 32 PageID# 10
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 10 of 32 PageID# 11
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 11 of 32 PageID# 12
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 12 of 32 PageID# 13
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 13 of 32 PageID# 14
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 14 of 32 PageID# 15
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 15 of 32 PageID# 16
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 16 of 32 PageID# 17
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 17 of 32 PageID# 18
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 18 of 32 PageID# 19
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 19 of 32 PageID# 20
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 20 of 32 PageID# 21
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 21 of 32 PageID# 22
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 22 of 32 PageID# 23
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 23 of 32 PageID# 24
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 24 of 32 PageID# 25
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 25 of 32 PageID# 26
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 26 of 32 PageID# 27
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 27 of 32 PageID# 28
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 28 of 32 PageID# 29
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 29 of 32 PageID# 30
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 30 of 32 PageID# 31
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 31 of 32 PageID# 32
Case 1:20-mj-00312-JFA Document 2 Filed 11/16/20 Page 32 of 32 PageID# 33




            Digitally signed by John
John F.     F. Anderson
            Date: 2020.11.16 11:37:01
Anderson    -05'00'
